DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 04/18/2022 are acknowledged and have been fully considered. Claims 1, 3-7 and 14-16 have been amended; claims 12 and 13 have been canceled; no claims have been added or withdrawn. Claims 1-11 and 14-18 are now pending and under consideration. Note that at least claim 14 improperly includes unlabeled amendments.
The previous objections to the drawings have been withdrawn, in light of the amendments to Figs. 1-15.
The previous objections to claims 1, 3, 4, 6 and 7 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 4-18 under 35 U.S.C. 112(a) have been withdrawn, in light of the amendments to claims 4, 7 and 14 and the cancellation of claim 13.
The previous rejections of claims 4-18 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 4-7 and 14-16 and the cancellation of claims 12 and 13.
The previous rejections of claims 12 and 13 under 35 U.S.C. 112(d) have been withdrawn, in light of the cancellation of claims 12 and 13.

Applicant's arguments have been fully considered, but they are not persuasive. Firstly, Applicant asserts on pages 12-14 of the remarks that it would be improper to maintain the rejection of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by JP 05-133230 A to Takeuchi because:

    PNG
    media_image1.png
    255
    648
    media_image1.png
    Greyscale

Next, Applicant asserts on pages 12-14 of the remarks that it would be improper to maintain the rejection of independent claim 4, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2001/0027758 to Ishida et al. because:

    PNG
    media_image2.png
    505
    650
    media_image2.png
    Greyscale

The examiner respectfully disagrees. Firstly, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, it is noted that, in sharp contrast with Applicant’s remarks, claim 1 is directed to a method and not “a two stage exhaust valve system operating three valves,” and claim 4 is also directed to a method and not “an adjustable exhaust port 2-stroke motorcycle engine.”
Next, it is noted that Applicant appears to be asserting: (1) an exhaust valve system that initially opens a first valve, subsequently opens a second valve after opening the first valve, and lastly opens a third valve after opening each of the first valve and the second valve is definable as a three stage exhaust valve system and is not definable as a two stage exhaust valve system (see page 13 of the remarks); and (2) an exhaust valve system that initially opens a first valve, and subsequently opens a second valve after opening the first valve, is definable as a two stage exhaust valve system and is not definable as a single stage exhaust valve system (see page 14 of the remarks). 
However, these statements indicate that the invention is different from what is defined in claims 1-6, 8 and 14-18 because each of claims 1-6, 8 and 14-18 is directed to at least one of: (A) an exhaust valve system in which a first valve is initially opened, a second valve is subsequently opened after opening the first valve, and a third valve is lastly opened after opening each of the first valve and the second valve, where the exhaust valve system is defined by the claims as a “two stage exhaust valve system” despite the remarks differently indicating that such an exhaust valve system should be differently defined as operating in “three stages”; and (B) an exhaust valve system in which a first valve is initially opened, and a second valve is subsequently opened after opening the first valve, where the exhaust valve system is defined by the claims as a “single stage exhaust valve system” despite the remarks differently indicating that such an exhaust valve system should be differently defined as operating in “two stages”.
Also, each of the pending claims is open-ended in scope. An exhaust valve system which has three definable stages necessarily includes two stages. An exhaust valve system which has four valves necessarily includes three valves. An exhaust valve system which has two definable stages necessarily includes a stage. An exhaust valve system which has three valves necessarily includes two valves.

Regarding claim 1, Takeuchi teaches, for example, that a shaft 22 (e.g., “control rod”) is provided mechanically coupled to a drive device (not shown) (e.g., “governor”) which causes rotation of the shaft 22, a low speed range main exhaust valve 15 (e.g., “first stage exhaust valve”) is provided as part of an apparent main exhaust valve system (e.g., “first stage”) for a main exhaust passage 13 of a motorcycle two-cycle engine 1 and is controllably linked to the shaft 22, a first sub exhaust valve 18 (e.g., “second stage left exhaust valve”) is provided at a left side of an apparent sub exhaust valve system for a first auxiliary exhaust passage 14 of the motorcycle two-cycle engine 1 and is controllably linked to the shaft 22, and a second sub exhaust valve 18 (e.g., “second stage right exhaust valve”) is provided at a right side of the apparent sub exhaust valve system for a second auxiliary exhaust passage 14 of the motorcycle two-cycle engine 1 and is controllably linked to the shaft 22, such that the rotation of the shaft 22 controls respective positions of the low speed range main exhaust valve 15, the first sub exhaust valve 18, and the second sub exhaust valve 18 (as depicted by at least Figs. 1-11 and as discussed by at least ¶ 0015 & 0034-0036 of Takeuchi).  
Therefore, it is understood that Takeuchi fully teaches “providing a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod, a two stage exhaust valve system comprising a first stage exhaust valve controllably linked to said control rod, a second stage left exhaust valve controllably linked to said control rod, and a second stage right exhaust valve controllably linked to said control rod, wherein said rotation controls a position of said first stage exhaust valve, said second stage left exhaust valve and said second stage right exhaust valve,” as recited by amended independent claim 1 under a broadest reasonable interpretation.
Takeuchi also teaches, for example, that operation of the low speed range main exhaust valve 15, the first sub exhaust valve 18, and the second sub exhaust valve 18 includes the first sub exhaust valve 18 and the second sub exhaust valve 18 obtaining an opened position prior to the low speed range main exhaust valve 15 obtaining a fully opened position (as depicted by at least Fig. 11 of Takeuchi).  
Therefore, it is also understood that Takeuchi fully teaches “operating said second stage left exhaust valve and said second stage right exhaust valve by opening at least one of said second stage left exhaust valve and said second stage right exhaust valve before said first stage exhaust valve is completely open in an overlap operation,” as recited by amended independent claim 1 under a broadest reasonable interpretation.

Regarding claim 4, Ishida teaches, for example, that a common drive shaft 22 (e.g., “control rod”) is provided mechanically coupled to a drum 38 (e.g., “governor”) which causes rotation of the common drive shaft 22, a first exhaust valve 20 is provided at a rear side (e.g., “a first side […] of a split center valve”) of an apparent single stage exhaust valve system of an exhaust passage 7 of a two-cycle engine of a motorcycle (e.g., “second side of a split center valve”) and is controllably linked to the common drive shaft 22, and a second exhaust valve 21 is provided at a front side (e.g., “a second side of a split center valve”) of the apparent single stage exhaust valve system and is controllably linked to the common drive shaft 22, such that the rotation of the common drive shaft 22 controls respective positions of the first exhaust valve 20 and the second exhaust valve 21 (as depicted by at least Figs. 1-6(c) and as discussed by at least ¶ 0028 & 0041-0043 of Ishida). 
Therefore, it is understood that Ishida fully teaches “providing a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod, and a selected one of: an adjustable exhaust port 2-stroke motorcycle engine with a single stage exhaust valve system having a first side and a second side of a split center valve controllably linked to said control rod, and an adjustable exhaust port 2-stroke motorcycle engine with a two stage exhaust valve system having a first stage exhaust valve controllably linked to said control rod, a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod, wherein said rotation controls a position of said first stage exhaust valve, said second stage left exhaust valve and said second stage right exhaust valve,” as recited by amended independent claim 4 under a broadest reasonable interpretation.
Ishida also teaches, for example, that operation of the first exhaust valve 20 and the second exhaust valve 21 includes the first exhaust valve 20 having a different degree of opening from the second exhaust valve 21, including with the first exhaust valve 20 limited to less than a full open position when the common drive shaft 22 is at maximum rotation [apparent from at least Fig. 6(c)] (as depicted by at least Figs. 6(a)-6(c) of Ishida).
Therefore, it is also understood that Ishida fully teaches “operating said first side and said second side of said split center valve, or said second stage left exhaust valve and said second stage right exhaust valve, to open at different times or to have a different degree of open position with respect to each other, in a staggered operation,” as recited by amended independent claim 4 under a broadest reasonable interpretation.

Claim Objections
Claims 4-7 and 14 are objected to because of the following informalities:  
Claim 4 recites “a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod” in lines 9-11, which appears to be a misstating of --and a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod-- OR --a second stage left exhaust valve controllably linked to said control rod, and a second stage right exhaust valve controllably linked to said control rod--.
Claim 5 recites “further comprises, operating” in line 2, which appears to be a misstating of --further comprises operating--.
Claim 6 recites “wherein said step of, operating further comprises” in lines 1-2, which appears to be a misstating of --wherein said step of operating further comprises--.
Claim 7 recites “said left control pulley mounted to said control rod and” in line 8, which appears to be a misstating of --said left control pulley mounted to said control rod [[and]] and,--.
Claim 14 should be amended to recite --and-- at the end of line 11.
Claim 14 recites “a left control pulley has a profiled slot” in line 12, which appears to be a misstating of --a left control pulley [[has]] having a profiled slot--.
Claim 14 recites “a left control pulley has a profiled slot” in lines 12-13, which appears to be a misstating of --a right control pulley [[has]] having a profiled slot--.
Claim 14 recites “with said single stage exhaust valve system or,” in line 16, which appears to be a misstating of --with said single stage exhaust valve system, or--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-6, 8 and 14-18 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 04/18/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that: (1) an exhaust valve system that initially opens a first valve, subsequently opens a second valve after opening the first valve, and lastly opens a third valve after opening each of the first valve and the second valve is definable as a three stage exhaust valve system and is not definable as a two stage exhaust valve system (see page 13 of the remarks); and (2) an exhaust valve system that initially opens a first valve, and subsequently opens a second valve after opening the first valve, is definable as a two stage exhaust valve system and is not definable as a single stage exhaust valve system (see page 14 of the remarks). However, these statements indicate that the invention is different from what is defined in claims 1-6, 8 and 14-18 because each of claims 1-6, 8 and 14-18 is directed to at least one of: (A) an exhaust valve system in which a first valve is initially opened, a second valve is subsequently opened after opening the first valve, and a third valve is lastly opened after opening each of the first valve and the second valve, where the exhaust valve system is defined by the claims as a “two stage exhaust valve system” despite the remarks differently indicating that such an exhaust valve system should be differently defined as operating in “three stages”; and (B) an exhaust valve system in which a first valve is initially opened, and a second valve is subsequently opened after opening the first valve, where the exhaust valve system is defined by the claims as a “single stage exhaust valve system” despite the remarks differently indicating that such an exhaust valve system should be differently defined as operating in “two stages”.

Claims 4-11 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 also recites “providing a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod, and a selected one of: […] an adjustable exhaust port 2-stroke motorcycle engine with a two stage exhaust valve system having a first stage exhaust valve controllably linked to said control rod, a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod, wherein said rotation controls a position of said first stage exhaust valve, said second stage left exhaust valve and said second stage right exhaust valve” in lines 3-12. It is unclear whether “a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod” in lines 9-11 is merely a misstating of --a second stage left exhaust valve controllably linked to said control rod, and a second stage right exhaust valve controllably linked to said control rod-- or whether “a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod” is intended to differently separately introduce “a second stage left exhaust valve” and “a second stage right exhaust valve controllably linked to said control rod.”
Claims 5 and 6 are dependent from claim 4, such that claims 5 and 6 also include the indefinite subject matter recited by claim 4, such that claims 5 and 6 are also rejected for at least the same reasons that claim 4 is rejected, as discussed in detail directly above with respect to claim 4.

Claim 5, as amended, now recites “wherein said step of operating a two stage motorcycle engine further comprises, operating said second stage left exhaust valve and said second stage right exhaust valve by opening at least one of said second stage left exhaust valve and said second stage right exhaust valve before said first stage exhaust valve is completely open in an overlap operation” in lines 1-5. Claim 5 depends from claim 4, and claim 4 recites “an adjustable exhaust port 2-stroke motorcycle engine with a single stage exhaust valve system…” in lines 5-6 and “an adjustable exhaust port 2-stroke motorcycle engine with a two stage exhaust valve system…” in lines 8-9 in the alternative, and it is unclear whether “a two stage motorcycle engine” in lines 1-2 of claim 5 is intended to be the same as any one or more of “an adjustable exhaust port 2-stroke motorcycle engine with a single stage exhaust valve system…” in lines 5-6 of claim 4 and “an adjustable exhaust port 2-stroke motorcycle engine with a two stage exhaust valve system…” in lines 8-9 of claim 4, or whether “a two stage motorcycle engine” in lines 1-2 of claim 5 is intended to refer to something different, such that it is also unclear whether “said step of operating a two stage motorcycle engine” in lines 1-2 of claim 5 is intended to refer to “operating said first side and said second side of said split center valve, or said second stage left exhaust valve and said second stage right exhaust valve, to open at different times or to have a different degree of open position with respect to each other, in a staggered operation” in the last three lines of claim 4, or whether “said step of operating a two stage motorcycle engine” in lines 1-2 of claim 5 is intended to refer to a different step of operating. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 7, as amended, now recites “a left control pulley with a profiled slot” in line 8, “a right control pulley with a profiled slot” in lines 8-9, and “said profiled slot of said left control pulley and said right control pulley causes…” in lines 15-16. Specifically, it is unclear which one of the profiled slot of the left control pulley and the profiled slot of the right control pulley is intended to correspond to “said profiled slot of said left control pulley and said right control pulley,” or whether said profiled slot of said left control pulley and said right control pulley” is differently intended to refer to both of the profiled slot of the left control pulley and the profiled slot of the right control pulley. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 8-11 are dependent from claim 7, such that claims 8-11 also include the indefinite subject matter recited by claim 7, such that claims 8-11 are also rejected for at least the same reasons that claim 7 is rejected, as discussed in detail directly above with respect to claim 7.

Claim 8 recites “said profiled slot of said left control pulley and said right control pulley causes…” in lines 1-4. Claim 8 depends from claim 7, and claim 7, as amended, now recites “a left control pulley with a profiled slot” in line 8, and “a right control pulley with a profiled slot” in lines 8-9. Specifically, it is unclear which one of the profiled slot of the left control pulley and the profiled slot of the right control pulley is intended to correspond to “said profiled slot of said left control pulley and said right control pulley” in claim 8, or whether said profiled slot of said left control pulley and said right control pulley” in claim 8 is differently intended to refer to both of the profiled slot of the left control pulley and the profiled slot of the right control pulley. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 9 recites “said profiled slot of said left control pulley and said right control pulley limits…” in lines 2-5. Claim 9 depends from claim 7, and claim 7, as amended, now recites “a left control pulley with a profiled slot” in line 8, and “a right control pulley with a profiled slot” in lines 8-9. Specifically, it is unclear which one of the profiled slot of the left control pulley and the profiled slot of the right control pulley is intended to correspond to “said profiled slot of said left control pulley and said right control pulley” in claim 9, or whether said profiled slot of said left control pulley and said right control pulley” in claim 9 is differently intended to refer to both of the profiled slot of the left control pulley and the profiled slot of the right control pulley. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 14, as amended, now recites “An adjustable exhaust port 2-stroke motorcycle engine comprising a selected one of: a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod; an exhaust valve system comprising: a first side and a second side of a split center valve controllably linked to said control rod of an adjustable exhaust port 2-stroke motorcycle engine with a single stage exhaust valve system, or a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod of said adjustable exhaust port 2-stroke motorcycle engine with a two stage exhaust valve system; a left control pulley has a profiled slot, said left control pulley mounted to said control rod, and a right control pulley has a profiled slot, said right control pulley mounted to said control rod, wherein a rotation of: said left control pulley and said right control pulley controls a position of said first side and said second side of said split center valve of said adjustable exhaust port 2-stroke motorcycle engine with said single stage exhaust valve system or, said second stage left exhaust valve and said second stage right exhaust valve respectively via a first pin sliding in said profiled slot of said left control pulley and a second pin sliding in said profiled slot of said right control pulley of said adjustable exhaust port 2-stroke motorcycle engine with said two stage exhaust valve system, and wherein said profiled slot of said left control pulley and said right control pulley causes: said first side and said second side of said split center valve of said adjustable exhaust port 2-stroke motorcycle engine with said single stage exhaust valve system to open at different times with respect to each other, in a staggered operation, or said second stage left exhaust valve and said second stage right exhaust valve of said adjustable exhaust port 2-stroke motorcycle engine with said two stage exhaust valve system to open at different times with respect to each other, in a staggered operation.”
Firstly, it is unclear what exactly is meant by “comprising a selected one of:” in line 2 of claim 14 in the context of the claim, as it appears that Applicant may now intended for (A) a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod; (B) an exhaust valve system comprising: a first side and a second side of a split center valve controllably linked to said control rod of an adjustable exhaust port 2-stroke motorcycle engine with a single stage exhaust valve system, or a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod of said adjustable exhaust port 2-stroke motorcycle engine with a two stage exhaust valve system; and (C) a left control pulley has a profiled slot, said left control pulley mounted to said control rod, and a right control pulley has a profiled slot, said right control pulley mounted to said control rod, wherein a rotation of: said left control pulley and said right control pulley controls a position of said first side and said second side of said split center valve of said adjustable exhaust port 2-stroke motorcycle engine with said single stage exhaust valve system or, said second stage left exhaust valve and said second stage right exhaust valve respectively via a first pin sliding in said profiled slot of said left control pulley and a second pin sliding in said profiled slot of said right control pulley of said adjustable exhaust port 2-stroke motorcycle engine with said two stage exhaust valve system, and wherein said profiled slot of said left control pulley and said right control pulley causes: said first side and said second side of said split center valve of said adjustable exhaust port 2-stroke motorcycle engine with said single stage exhaust valve system to open at different times with respect to each other, in a staggered operation, or said second stage left exhaust valve and said second stage right exhaust valve of said adjustable exhaust port 2-stroke motorcycle engine with said two stage exhaust valve system to open at different times with respect to each other, in a staggered operation to be alternatives in the claim, despite Figs. 1-15 of Applicant’s originally-filed drawings clearly indicating, for example, that at least a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod was prior art at time the of Applicant’s invention.
Next, it is unclear whether “an adjustable exhaust port 2-stroke motorcycle engine” in lines 7-8 of claim 14 is intended to be the same as or different from “An adjustable exhaust port 2-stroke motorcycle engine” in line 1 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Also, it is unclear whether “a single stage exhaust valve system” in line 8 of claim 14 is intended to be the same as or different from “an exhaust valve system” in line 5 of the claim, and it is unclear whether “a two stage exhaust valve system” in lines 10-11 of claim 14 is intended to be the same as or different from “an exhaust valve system” in line 5 of the claim. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Furthermore, it is unclear which one of the profiled slot of the left control pulley (“a left control pulley with a profiled slot” in line 12 of claim 14) and the profiled slot of the right control pulley (“a right control pulley with a profiled slot” in lines 12-13 of claim 14) is intended to correspond to “said profiled slot of said left control pulley and said right control pulley” in line 20 of the claim, or whether said profiled slot of said left control pulley and said right control pulley” in claim 4 is differently intended to refer to both of the profiled slot of the left control pulley and the profiled slot of the right control pulley. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 15-18 are dependent from claim 14, such that claims 15-18 also include the indefinite subject matter recited by claim 14, such that claims 15-18 are also rejected for at least the same reasons that claim 14 is rejected, as discussed in detail directly above with respect to claim 14.

Claim 15, as amended, now recites “a two stage exhaust valve system” in lines 2-3. Claim 15 is dependent from claim 14, and claim 14, as amended, previously recites “a two stage exhaust valve system” in lines 10-11. Specifically, it is unclear whether the “two stage exhaust valve system” in lines 2-3 of claim 15 is intended to be the same as or different from the “two stage exhaust valve system” in lines 10-11 of claim 14. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 15 recites “said profiled slot of said left control pulley and said right control pulley causes…” in line 5. Claim 15 depends from claim 14, and claim 14, as amended, now recites “a left control pulley with a profiled slot” in line 12, and “a right control pulley with a profiled slot” in lines 12-13. Specifically, it is unclear which one of the profiled slot of the left control pulley and the profiled slot of the right control pulley is intended to correspond to “said profiled slot of said left control pulley and said right control pulley” in claim 15, or whether said profiled slot of said left control pulley and said right control pulley” in claim 15 is differently intended to refer to both of the profiled slot of the left control pulley and the profiled slot of the right control pulley. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 16 recites “said profiled slot of said left control pulley and said right control pulley causes…” in line 3 and also in line 7. Claim 16 depends from claim 14, and claim 14, as amended, now recites “a left control pulley with a profiled slot” in line 12, and “a right control pulley with a profiled slot” in lines 12-13. Specifically, it is unclear which one of the profiled slot of the left control pulley and the profiled slot of the right control pulley is intended to correspond to “said profiled slot of said left control pulley and said right control pulley” in each instance in claim 16, or whether said profiled slot of said left control pulley and said right control pulley” in each instance in claim 16 is differently intended to refer to both of the profiled slot of the left control pulley and the profiled slot of the right control pulley. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 05-133230 A to Takeuchi (hereinafter: “Takeuchi”).
With respect to claim 1, Takeuchi teaches a method of operation of exhaust valves of an adjustable exhaust port 2-stroke motorcycle engine comprising: providing a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod, a two stage exhaust valve system comprising a first stage exhaust valve controllably linked to said control rod, a second stage left exhaust valve controllably linked to said control rod, and a second stage right exhaust valve controllably linked to said control rod, wherein said rotation controls a position of said first stage exhaust valve, said second stage left exhaust valve and said second stage right exhaust valve [for example, as depicted by at least Figs. 1-11 and as discussed by at least ¶ 0015 & 0034-0036, a shaft 22 (e.g., “control rod”) is provided mechanically coupled to a drive device (not shown) (e.g., “governor”) which causes rotation of the shaft 22, a low speed range main exhaust valve 15 (e.g., “first stage exhaust valve”) is provided as part of an apparent main exhaust valve system (e.g., “first stage”) for a main exhaust passage 13 of a motorcycle two-cycle engine 1 and is controllably linked to the shaft 22, a first sub exhaust valve 18 (e.g., “second stage left exhaust valve”) is provided at a left side of an apparent sub exhaust valve system for a first auxiliary exhaust passage 14 of the motorcycle two-cycle engine 1 and is controllably linked to the shaft 22, and a second sub exhaust valve 18 (e.g., “second stage right exhaust valve”) is provided at a right side of the apparent sub exhaust valve system for a second auxiliary exhaust passage 14 of the motorcycle two-cycle engine 1 and is controllably linked to the shaft 22, such that the rotation of the shaft 22 controls respective positions of the low speed range main exhaust valve 15, the first sub exhaust valve 18, and the second sub exhaust valve 18]; and operating said second stage left exhaust valve and said second stage right exhaust valve by opening at least one of said second stage left exhaust valve and said second stage right exhaust valve before said first stage exhaust valve is completely open in an overlap operation (for example, as depicted by at least Fig. 11, operation of the low speed range main exhaust valve 15, the first sub exhaust valve 18, and the second sub exhaust valve 18 includes the first sub exhaust valve 18 and the second sub exhaust valve 18 obtaining an opened position prior to the low speed range main exhaust valve 15 obtaining a fully opened position).

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2001/0027758 to Ishida et al. (hereinafter: “Ishida”).
With respect to claim 4, Ishida teaches a method of operation of exhaust valves of an adjustable exhaust port 2-stroke motorcycle engine comprising: providing a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod, and a selected one of: an adjustable exhaust port 2-stroke motorcycle engine with a single stage exhaust valve system having a first side and a second side of a split center valve controllably linked to said control rod, and an adjustable exhaust port 2-stroke motorcycle engine with a two stage exhaust valve system having a first stage exhaust valve controllably linked to said control rod, a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod, wherein said rotation controls a position of said first stage exhaust valve, said second stage left exhaust valve and said second stage right exhaust valve [as depicted by at least Figs. 1-6(c) and as discussed by at least ¶ 0028 & 0041-0043, a common drive shaft 22 (e.g., “control rod”) is provided mechanically coupled to a drum 38 (e.g., “governor”) which causes rotation of the common drive shaft 22, a first exhaust valve 20 is provided at a rear side (e.g., “a first side […] of a split center valve”) of an apparent single stage exhaust valve system of an exhaust passage 7 of a two-cycle engine of a motorcycle (e.g., “second side of a split center valve”) and is controllably linked to the common drive shaft 22, and a second exhaust valve 21 is provided at a front side (e.g., “a second side of a split center valve”) of the apparent single stage exhaust valve system and is controllably linked to the common drive shaft 22, such that the rotation of the common drive shaft 22 controls respective positions of the first exhaust valve 20 and the second exhaust valve 21]; and operating said first side and said second side of said split center valve, or said second stage left exhaust valve and said second stage right exhaust valve, to open at different times or to have a different degree of open position with respect to each other, in a staggered operation {as depicted by at least Figs. 6(a)-6(c), operation of the first exhaust valve 20 and the second exhaust valve 21 includes the first exhaust valve 20 having a different degree of opening from the second exhaust valve 21, including with the first exhaust valve 20 limited to less than a full open position when the common drive shaft 22 is at maximum rotation [apparent from at least Fig. 6(c)]}. 

With respect to claim 6, Ishida teaches the method of claim 4, wherein said step of, operating further comprises operating either of said first side and said second side of said split center valve, or said second stage left exhaust valve and said second stage right exhaust valve, at a maximum rotation of said control rod, limited to less than a full open position (as discussed in detail above with respect to claim 4).

Claims 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant-admitted prior art (hereinafter: “AAPA”).
With respect to claim 14, AAPA teaches an adjustable exhaust port 2-stroke motorcycle engine comprising a selected one of: a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod (apparent from at least Figs. 1-15 of Applicant’s originally-filed drawings); an exhaust valve system comprising: a first side and a second side of a split center valve controllably linked to said control rod of an adjustable exhaust port 2-stroke motorcycle engine with a single stage exhaust valve system, or a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod of said adjustable exhaust port 2-stroke motorcycle engine with a two stage exhaust valve system; a left control pulley has a profiled slot, said left control pulley mounted to said control rod, and a right control pulley has a profiled slot, said right control pulley mounted to said control rod, wherein a rotation of: said left control pulley and said right control pulley controls a position of said first side and said second side of said split center valve of said adjustable exhaust port 2-stroke motorcycle engine with said single stage exhaust valve system or, said second stage left exhaust valve and said second stage right exhaust valve respectively via a first pin sliding in said profiled slot of said left control pulley and a second pin sliding in said profiled slot of said right control pulley of said adjustable exhaust port 2-stroke motorcycle engine with said two stage exhaust valve system, and wherein said profiled slot of said left control pulley and said right control pulley causes: said first side and said second side of said split center valve of said adjustable exhaust port 2-stroke motorcycle engine with said single stage exhaust valve system to open at different times with respect to each other, in a staggered operation, or said second stage left exhaust valve and said second stage right exhaust valve of said adjustable exhaust port 2-stroke motorcycle engine with said two stage exhaust valve system to open at different times with respect to each other, in a staggered operation [because (A) a control rod mechanically coupled to a governor, so that said governor causes a rotation of said control rod; (B) an exhaust valve system comprising: a first side and a second side of a split center valve controllably linked to said control rod of an adjustable exhaust port 2-stroke motorcycle engine with a single stage exhaust valve system, or a second stage left exhaust valve and a second stage right exhaust valve controllably linked to said control rod of said adjustable exhaust port 2-stroke motorcycle engine with a two stage exhaust valve system; and (C) a left control pulley has a profiled slot, said left control pulley mounted to said control rod, and a right control pulley has a profiled slot, said right control pulley mounted to said control rod, wherein a rotation of: said left control pulley and said right control pulley controls a position of said first side and said second side of said split center valve of said adjustable exhaust port 2-stroke motorcycle engine with said single stage exhaust valve system or, said second stage left exhaust valve and said second stage right exhaust valve respectively via a first pin sliding in said profiled slot of said left control pulley and a second pin sliding in said profiled slot of said right control pulley of said adjustable exhaust port 2-stroke motorcycle engine with said two stage exhaust valve system, and wherein said profiled slot of said left control pulley and said right control pulley causes: said first side and said second side of said split center valve of said adjustable exhaust port 2-stroke motorcycle engine with said single stage exhaust valve system to open at different times with respect to each other, in a staggered operation, or said second stage left exhaust valve and said second stage right exhaust valve of said adjustable exhaust port 2-stroke motorcycle engine with said two stage exhaust valve system to open at different times with respect to each other, in a staggered operation are recited in the alternative (by virtue of “comprising a selected one of:” in line 2 of the claim), it is sufficient to address one of the claimed alternatives].

With respect to claim 17, AAPA teaches the adjustable exhaust port 2-stroke motorcycle engine of claim 14, wherein said adjustable exhaust port 2-stroke motorcycle engine is disposed in a YZ125 series motorcycle (apparent from at least Figs. 1-15 of Applicant’s originally-filed drawings).

With respect to claim 18, AAPA teaches the adjustable exhaust port 2-stroke motorcycle engine of claim 14, wherein said adjustable exhaust port 2-stroke motorcycle engine is disposed in a YZ250 series motorcycle (apparent from at least Figs. 1-15 of Applicant’s originally-filed drawings).

Subject Matter Not Rejected Over the Prior Art
It is possible that independent claim 7 may be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action, for at least the reasons previously noted by the non-final Office Action mailed 10/25/2021.
It is possible that claims 2, 3, 5, 8, 9, 15 and 16, which depend from respective ones of independent claims 1, 4, 7, and 14, may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747